Title: From Alexander Hamilton to James McHenry, 4 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York. Oct. 4th. 1799
          
          I take the liberty to enclose to you two letters one for the Pay master General, the other for Lt. Rogers—Should you see the intention you will see on perusal—should you approve the measure you will please to forward them; if not you will I request that they may be returned them to me with a communication of your objections
          With great respect &
          The Secy. of War
        